ACCEPTED
                                                                                           01-14-00582-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      1/12/2015 9:11:15 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                        IN THE COURT OF APPEALS FOR THE
                        FIRST DISTRICT COURT OF APPEALS
                                HOUSTON, TEXAS                            FILED IN
                               NO. 01-14-00582-CR                  1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                                                   1/12/2015 9:11:15 AM
RODNEY ROBINS
                                                                   CHRISTOPHER A. PRINE
APPELLANT                                On Appeal from Cause      Number     1408007
                                                                           Clerk
                                         From the 179th District Court
                                         Harris County, Texas
V.

THE STATE OF TEXAS
APPELLEE

              APPELLANT’S MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

COMES NOW, Rodney Robins, and files this Motion to Extend Time to File Brief, and
in support thereof, would respectfully show the Court the following:
                                           I.
The current deadline for filing Appellant’s Brief is January 2, 2015. There has been one
previous motion for extension of time to file Appellant’s Brief.
                                          II.
Appellant requests this extension due to the fact that counsel has been engaged in work
in the Harris County Public Defender’s Office on many cases, including the following:
      Curtis Fournier, WR-82,102-01 – briefing ordered in Court of Criminal Appeals
      Christopher Dowden, WR-82,103-01– briefing ordered in Court of Criminal
        Appeals
      Craig Beal, 01-12-00896-CR
      Abner Washington, 01-14-00885-CR
      Forest Penton, 14-14-00406-CR
      Frelin Orellana, 14-14-00701-CR
    Leonard Storemski, 14-14-00920-CR
    Hugo Pachas-Luna, 01-14-00516-CR, et. seq.
    Counsel has been researching and writing for several trial cases assigned to the
       Public Defender’s Office Trial Division.
                                            III.
Appellant’s attorney requests this extension which is necessary so that the brief can be
thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                        PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable
Court grants this requested hold on the briefing schedule until after such time as the
reporter’s record is correctly filed – or, alternatively, grant an extension of time to file
the Appellant’s brief in the above cause and extend the time for filing Appellant’s brief
by 30 days, to February 12, 2015.

                                                   Respectfully Submitted,
                                                   ALEXANDER BUNIN
                                                   Chief Public Defender
                                                   Harris County, Texas

                                                   /s/ Sarah V. Wood
                                                   SARAH V. WOOD
                                                   Assistant Public Defender
                                                   Harris County, Texas
                                                   Texas Bar Number 24048898
                                                   1201 Franklin, 13th Floor
                                                   Houston, Texas 77002
                                                   Phone: (713) 368-0016
                                                   Fax: (713) 368-9278
                                                   Sarah.Wood@pdo.hctx.net
                          CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and
foregoing has been served upon the Harris County District Attorney's Office – Alan
Curry, via the electronic filing service.


                                       /s/ Sarah V. Wood
                                       Sarah V. Wood